Exhibit 10.24 RECEIVED Ambassadors Group AUG 11 2006 PEOPLE TO PEOPLE INTERNATIONAL August8, 2006 Jeffrey D. Thomas President and CEO Mary Eisenhower Chief Executive Officer People to People International 501 East Armour Boulevard Kansas City, MO 64109 Re: General Contract, dated April1, 1995, regarding adult exchange programs; General Contract, dated April1, 1995, regarding student ambassador programs; Consent to Assignment Agreement, dated August3, 1995; General Contract, dated July, 1, 1995, regarding adult exchange programs; Consent to Assignment Agreement, dated February6, 1996; General Contract, dated February12, 1999, regarding adult sports-related travel and exchange programs; General Contract, dated February12, 1999, regarding student and youth sports-related and exchange programs; and Letter Agreement, dated February13, 2001, regarding spin-off transaction (collectively, the “Existing Agreements”). Dear Mary: As you are aware, Ambassador Programs,Inc., a Delaware corporation (“AP”), currently operates adult and student/youth inbound and outbound travel and exchange programs in the United States pursuant to the Existing Agreements (the “U.S. Programs”). In addition to the U.S. Programs, AP intends to initiate and operate adult and student/youth inbound and outbound travel and exchange programs in Canada pursuant to the Existing Agreements (the “Canadian Programs”). The purpose of this letter is to confirm that the Existing Agreements extend to the Canadian Programs and that all of the terms and conditions of the Existing Agreements also apply to the Canadian Programs. If the foregoing is acceptable to you, please sign below. Very truly yours, /s/ Jeffrey D. Thomas Jeffrey D. Thomas Chief Executive Officer AGREED AND ACCEPTED: PEOPLE TO PEOPLE INTERNATIONAL,INC., a Missouri non-profit corporation By: /s/ Mary Eisenhower Name: Mary Eisenhower Title: Chief Executive Officer LA1565102.2 66666-6666 08/07/2006 Dwight D. Eisenhower Building |110 South Ferrall Street | Spokane, WA 99202-4800 USA 509-534-6200 | Fax 509-536-1996 | www.ambassadorsgroup.com
